Eish, J.
Where one person enters upon the premises of another under a contract by the terms of which the relation of landlord and cropper arises between them, the subsequent failure or refusal of the former to comply with the stipulations of his contract as to malting a crop does not render him a tenant at will of the landlord, and, as such, subject to be dispossessed under a summary warrant. Judgment affirmed.

All the Justices concurring.

Warrant of eviction. Before Judge Brinson. Washington superior court. September 4, 1900.
J. A. Robson, by J. K. Hines, for plaintiff.
Evans & Evans, for defendant.